     Case 4:20-cv-00281-RSB-CLR Document 1-2 Filed 11/11/20 Page 1 of 7




                       Exhibit 1 to
              Declaration of James Bopp, Jr.
                   Law Officer Article

                                     Source:
https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-en
                                 counter-software-glitches/
11/11/2020                       Two Georgia counties using same software
                         Case 4:20-cv-00281-RSB-CLR               Documentof Michigan
                                                                                  1-2counties
                                                                                        Filedencounter
                                                                                               11/11/20softwarePage
                                                                                                                glitches2
                                                                                                                        – Law
                                                                                                                          of 7Officer
   LAW OFFICER EXCLUSIVES                                                                                         Wednesday, November 11, 2020                              Login    Register

     
     HOM
     HOME
     HO
      OM
       ME       ARCHIVES            CASTRO ART              ABOUT US         CONTACT                                                                                                        fl




  L ATEST                                        Filter 
                                                                Home  News




    Two Georgia counties using same
                                                                Two Georgia counties using
                                                                same software of Michigan
    software of Michigan counties
    encounter software glitches
     NOVEMBER 7, 2020



                                                                counties encounter software
                                                                glitches
       -21%                       -40%




                                                                by Law O£cer     —     November 7, 2020      in News     3.8k  160             0

                                                                         8k      Virus protection software       Notebook Computer       Law enforcement products         Law enforcement jobs
                                                                      Child Custody        Child custody law       8k     Virus protection software        Notebook Computer       Law enforcement

               $127.95                      $109.95




                A D V E R T I S E M E N T




                Police And Crime Issues Swayed
                Voters
                 NOVEMBER 11, 2020




                Portland commissioner said most
                911 calls are unnecessary, then
                calls 911 when Lyft cancels her
                ride
                 NOVEMBER 11, 2020



                Nevada woman accused of killing
                baby daughters to harvest organs
                                                                                                                                                                                          (YouTube)
                 NOVEMBER 11, 2020



                                                                7.8k 22.2k
                Whistleblowers in Pennsylvania                  SHARES         VIEWS
                and Nevada stick to their accounts
                 f it     i     t f d



                                                                      Share on Facebook                      Tweet             Follow us                  Share           Share On Parler


                                                                GEORGIA — Two Georgia counties using the same electronic voting software as a Michigan county
                                                                that experienced a glitch have also reported encountering glitches during the 2020 election.

                                                                Voting machines crashed in Georgia’s Spalding and Morgan Counties on Tuesday morning because of
                                                                what election officials described as a “glitch,” Breitbart reported.

                                                                A Georgia election official said that a technical glitch that halted voting in the two counties was caused
                                                                by a vendor uploading an update to their election machines the night before the election, according to


https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-encounter-software-glitches/                                                                                 1/6
11/11/2020                  Two Georgia counties using same software
                    Case 4:20-cv-00281-RSB-CLR               Documentof Michigan
                                                                             1-2counties
                                                                                   Filedencounter
                                                                                          11/11/20softwarePage
                                                                                                           glitches3
                                                                                                                   – Law
                                                                                                                     of 7Officer
                                                  a Politico.

                                                  “That is something that they don’t ever do. I’ve never seen them update anything the day before the
                                                  election,” said Marcia Ridley, elections supervisor at Spalding County Board of Election.

                                                  Ridley added that she did not know what the upload contained.

                                                       MICHIGAN SOFTWARE GLITCH TALLIES THOUSANDS OF REPUBLICAN VOTES AS DEMOCRAT,
                                                       GOP CHAIRWOMAN SAYS


                                                  The report said that the Georgia counties used software made by Dominion Voting Systems — the
                                                  same software used in most Michigan counties, according to the Detroit Free Press.

                                                  Dominion Voting Systems is also used in Michigan’s Antrim County, the Detroit Free Press reported.

                                                  In Antrim County, a glitch caused about 6,000 Michigan ballots that were meant for Republican
                                                  candidates to be wrongly counted for Democrats, Michigan Republican Party chairwoman Laura Cox
                                                  said. Moreover, the GOP leader added that 47 other counties in Michigan used the same software that
                                                  experienced the reported glitch.

                                                  The glitch, which “caused a miscalculation of the votes” in Antrim County, was so detrimental that it had
                                                  actually caused the county to flip blue in favor of Joe Biden. The presidential election results have
                                                  since been corrected, flipping the county back from Biden to President Donald Trump.

                                                  On Friday, a Republican county official in Michigan’s Oakland County said he found out that he won
                                                  reelection in a race he initially thought was lost, because a computer glitch was fixed, Breitbart
                                                  reported.

                                                       SCOTUS ORDERS PENNSYLVANIA BALLOTS RECEIVED AFTER ELECTION DAY BE SEGREGATED


                                                  As for Georgia, the state reportedly implemented Dominion Voting Systems, as well as KnowInk —
                                                  which makes electronic poll books to sign in voters — in every county for the first time this year.




                                                   What Are Your Thoughts?

                                                   20 Comments                                                   Sort by Top




                                                                Add a comment...


                                                            Ken Wagner
                                                            time to have a new election with no mail in voting
                                                            Like · Reply ·      1 · 2d

                                                            Sandra Jean Anne
                                                            Honestly, stop whining and get off the pot. Really, let the recounts
                                                            happen and deal with the results. I do think the elf on the shelf was
                                                            observing the absentee ballots being counted. But, and I do mean
                                                            but; if the recounts reveal the same votes for the win for Biden, what
                                                            will Donald do?
                                                            Like · Reply · 2d

                                                                      Denise Kinsey
                                                                      You mean President Trump?
                                                                      Like · Reply ·     2 · 1d

                                                                      David James
                                                                      President Trump will comply with Congress or the Supreme
                                                                      Court if biden is certified. I don't see that happening,
                                                                      though...
                                                                      Like · Reply · 18h

                                                            Marc Rozar
                                                            So the story says they found an error and corrected it by moving
https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-encounter-software-glitches/                                         2/6
11/11/2020                  Two Georgia counties using same software
                    Case 4:20-cv-00281-RSB-CLR               Documentof Michigan
                                                                             1-2counties
                                                                                   Filedencounter
                                                                                          11/11/20softwarePage
                                                                                                           glitches4
                                                                                                                   – Law
                                                                                                                     of 7Officer
                                                          So the story says they found an error and corrected it by moving
                                                          6,000 votes back from Biden to Trump. Trump still loses. Done. If
                                                          they found more errors, they would have fixed them to.
                                                          Like · Reply · 2d

                                                                    David James
                                                                    Hmm, multiply 6000 by 47 counties that had the same
                                                                    "glitch." Biden still wins? Nah. You refuse to accept the fact
                                                                    that the "glitches" aren't. They're deliberate, premeditated
                                                                    attempts to steal votes.
                                                                    Like · Reply · 18h

                                                          Jamie Rio
                                                          Recount every vote if needed.
                                                          Like · Reply ·      3 · 2d

                                                          Wyman Nash
                                                          TIME For a NEW ELECTION we have people all over the country in
                                                          offices that should not be their and people that should be in them
                                                          offices out NEW ELECTION
                                                          Like · Reply ·      1 · 3d

                                                          Lawrence N Freedom Grim
                                                          Manual recount!, GA, PA, WI, MI, NV, AZ
                                                          Like · Reply ·      7 · 3d

                                                          Peter Short
                                                          What’s happens if Joe Biden is impeached for colluding with the
                                                          Russians & Chinese
                                                          Like · Reply ·      7 · 3d

                                                                    Jeff Ianitello
                                                                    You mean "arrested"... he would have to be president to be
                                                                    impeached. ◎◎◎
                                                                    Like · Reply ·      3 · 2d

                                                          Winson Thai
                                                          Time for a recount
                                                          Like · Reply ·      6 · 3d

                                                          Diane Ginder
                                                          Republicans in House and Senate give Biden nothing he wants,
                                                          Vote no to every resolution bill whatever they send thru the house, or
                                                          senate give Biden a Stalemate Presidency!!! Don't cooperate in any
                                                          way what so ever... Let American Peoples voices be heard Loud and
                                                          clear he not what we wanted... Make his 4 years hell in the white
                                                          house, try to Impeach him every chance you can get... Then
                                                          Impeach the Vice President. Never Give up just like dems did to
                                                          Trump!!! Take many long Vacations just like the Democrats did.
                                                          Like · Reply ·      8 · 3d

                                                                    Bjorn Olson
                                                                    So, you want our president to fail and you want pelosi to be
                                                                    president? Ok. ጇ◎◎
                                                                    Like · Reply · 3d

                                                                    Ramona Maglone
                                                                    Bjorn Olson she has to be returned as head of house first I
                                                                    don't see that happening thank God
                                                                    Like · Reply · 2d

                                                          Michael Reynolds
                                                          So, will anything actually be done to correct this via a recount? Is it
                                                          possible that the dems knew all along that Biden "was sure to win...,"
                                                          so they kept him in the basement?
                                                          Like · Reply ·      7 · 3d

                                                          Ben Aust
                                                          Regardless if it is human error or machine it is still a fraud.
                                                          Like · Reply ·      11 · 3d

                                                                    Bjorn Olson
                                                                    A machine glitch wouldn’t be fraud. ጇ
                                                                    Like · Reply · 3d

                                                                    Dwight Hicks
                                                                    Bjorn Olson computer software does what it is
https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-encounter-software-glitches/                3/6
11/11/2020                  Two Georgia counties using same software
                    Case 4:20-cv-00281-RSB-CLR               Documentof Michigan
                                                                             1-2counties
                                                                                   Filedencounter
                                                                                          11/11/20softwarePage
                                                                                                           glitches5
                                                                                                                   – Law
                                                                                                                     of 7Officer
                                                                    told....someone had to code to count the way it did.....this is
                                                                    a software thing
                                                                    Like · Reply ·      4 · 3d

                                                                    Steve Brown
                                                                    Bjorn Olson If programmed to do so intentionally it would be
                                                                    and that is probably how it happened.
                                                                    Like · Reply ·      2 · 2d


                                                             Show 1 more reply in this thread



                                                          Mark A. Snyder
                                                          Turns out it was human error, not a software glitch. So sorry,
                                                          Trumpies. Your guy lost fair and square.
                                                          Like · Reply ·   1 · 3d

                                                                    Eddie Garcia
                                                                    So its fraud then?
                                                                    Like · Reply ·      7 · 3d

                                                                    Jason Bateman
                                                                    Eddie Garcia No, it was involved with a software update to
                                                                    the ballots. Some machines had the update, while other
                                                                    ones didn't. When all the ballots for the counties were
                                                                    added together, the different fields from different updates
                                                                    caused an error and votes got distributed to different
                                                                    people. So Biden ended up getting about 6k more votes.
                                                                    This also happened in the highly populated suburb County
                                                                    of Detroit called Oakland which altered the results. Its
                                                                    incredibly frustrating to gather this information because
                                                                    either news organizations denied this happened or they
                                                                    didn't verify if a "bug" really did exist. The reality is
                                                                    somewhere in between but this means that all counties that
                                                                    use these voting machines must be validated that the same
                                                                    software updates existed in all their voting machines to
                                                                    definitively confirm or deny that their results are accurate.
                                                                    Like · Reply ·      4 · 3d

                                                                    Charlene Rose
                                                                    Jason Bateman funny how on glitch was because of
                                                                    software update but the other was from lack of update.
                                                                    Like · Reply ·      5 · 3d


                                                             Show 7 more replies in this thread



                                                          Darryl Boone
                                                          Jimmy Carter warned against absentee ballots. Now that it is done,
                                                          faith and trust in American voting integrity is lost. Comrade Kamala
                                                          will serve warm green tea and Xanax to President Biden. The squad
                                                          will get about the business of seizing power. The U.S. Govt. will be
                                                          weaponized again and unleashed on President Trump. They will
                                                          threaten banks that loan Trump money. Weaponize the I.R.S. and
                                                          audit Trump for the last 125 years. Charge him with income tax
                                                          evasion. Seize Trump businesses and put the Donald in prison. I
                                                          hope President Trump understands that revenge is coming. He
                                                          should seek political asylum abroad. The night of the long knives is
                                                          coming. Cancel culture is unleashed. Defunding police, Antifa and
                                                          BLM are at the gates. May God bless the thin blue line. Nobody has
                                                          your back in the Comrade Kamala squad. Our Boy's in Blue. We do
                                                          so need you !
                                                          Like · Reply ·   6 · 3d

                                                                    Jason Bateman
                                                                    Nick Mangiaracina Well Joe Biden did say we are headed
                                                                    for a "dark winter". Lol
                                                                    Like · Reply · 3d

                                                          Dave Elton
                                                          Well, if you look a little deeper, the DC Lobbyist for Dominion Voting
                                                          is the Chief of Staff (Elshami) for Nancy Pelosi. As if that isn’t bad
                                                          enough. The Clinton Foundation gave Dominion Voting $2.25 million
                                                          to “expand safer voting Globally”. It is all out there if you look for it.
                                                          Like · Reply ·   5 · 4d

                                                                    R l h W bb
https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-encounter-software-glitches/                  4/6
11/11/2020                  Two Georgia counties using same software
                    Case 4:20-cv-00281-RSB-CLR               Documentof Michigan
                                                                             1-2counties
                                                                                   Filedencounter
                                                                                          11/11/20softwarePage
                                                                                                           glitches6
                                                                                                                   – Law
                                                                                                                     of 7Officer
                                                                      Ralph Webb
                                                                      Holy shit!!
                                                                      Like · Reply · 3d

                                                                      Don Summers
                                                                      Ralph Webb
                                                                      https://www.nytimes.com/2006/10/29/washington/29ballot.ht
                                                                      ml
                                                                      Like · Reply · 3d

                                                            Rain Venus Ziemba
                                                            Anyone else think this is completely bogus? In what time in the
                                                            history do people just happen to find bags and bags and bags and
                                                            bags of ballots for biden? biden doesn't have supporters, biden only
                                                            has Trump haters.
                                                            Like · Reply ·      9 · 4d · Edited

                                                            Winson Thai
                                                            Time to recount the votes. Stupid Biden hasn't really won yet.
                                                            Like · Reply ·      9 · 4d

                                                                      Holland K Smith
                                                                      Ok
                                                                      146,000-6000= 140,000 votes left for Biden.
                                                                      Recount complete.



                                                    Bio      Latest Posts

                                                                 Law O£cer
                                                                 Law O¨cer is the only major law enforcement publication and website owned and
                                                                 operated by law enforcement. This unique facet makes Law O¨cer much more than just
                                                                 a publishing company but is a true advocate for the profession.




                                                  Tags:   Dominion Voting Systems             glitch   Morgan County   Spalding County




                                                  Related Posts

                                                                             Portland commissioner said most 911 calls are unnecessary, then calls 911 when Lyft
                                                                             cancels her ride
                                                                              NOVEMBER 11, 2020




                                                                             Nevada woman accused of killing baby daughters to harvest organs
                                                                              NOVEMBER 11, 2020




                                                                             Whistleblowers in Pennsylvania and Nevada stick to their accounts of witnessing voter
                                                                             fraud
                                                                              NOVEMBER 11, 2020




                                                                             Biden will enact ‘National Police Oversight Board’ in ¡rst 100 days
                                                                              NOVEMBER 11, 2020




                                                                             Biden coronavirus adviser discourages initial vaccine for every American, pushes to sell
                                                                             to other countries
                                                                              NOVEMBER 11, 2020




                                                                             Suspect accused of murdering Houston police sergeant in custody
                                                                              NOVEMBER 10, 2020




https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-encounter-software-glitches/                                                   5/6
11/11/2020                  Two Georgia counties using same software
                    Case 4:20-cv-00281-RSB-CLR               Documentof Michigan
                                                                             1-2counties
                                                                                   Filedencounter
                                                                                          11/11/20softwarePage
                                                                                                           glitches7
                                                                                                                   – Law
                                                                                                                     of 7Officer
                                                                        USAF Major General Charged With Sexual Assault
                                                                         NOVEMBER 10, 2020




                                                                        Co-founder of BLM movement writes letter to team Biden: ‘We want something for our
                                                                        vote’
                                                                         NOVEMBER 10, 2020




                                                                        Unruly passenger strips down to underwear during ¢ight, forces plane to divert
                                                                         NOVEMBER 10, 2020




                                                  © 2020 Law O¨cer

                                                  Navigate Site



                                                  Home     / About Us   / Advertise   / Contact   / Privacy

                                                  Follow Us



                                                               




https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-encounter-software-glitches/                                        6/6
